Case 1:20-cv-06516-VM Document 46-2 Filed 09/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Mondaire Jones, Alessandra Biaggi, Chris
Burdick, Stephanie Keegan, Seth Rosen,
Shannon Spencer, Kathy Rothschild, Diana
M. Woody, Perry Sainati, Robert Golub,
Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol
Sussman, and Rebecca Rieckhoff,
individually, and on behalf of all others
similarly situated,

Plaintiffs, No 20 Civ. 6516 (VM)
V.
United States Postal Service, Louis DeJoy,
as Postmaster General of the United States
Postal Service, and Donald J. Trump, as

President of the United States,

Defendants.

 

 

SUPPLEMENTAL DECLARATION OF ANGELA CURTIS
Case 1:20-cv-06516-VM Document 46-2 Filed 09/15/20 Page 2 of 3

I, Angela Curtis, under penalty of perjury and in lieu of affidavit as permitted by 28 U.S.C.
§ 1746, hereby state as follows:

1. On September 8, 2020, I submitted a declaration in opposition to plaintiffs’ motion for
a preliminary injunction in the above-captioned matter. I am submitting this
supplemental declaration to clarify footnote 1 of that declaration. I submit this
supplemental declaration based on information available to me in the course of my
duties at USPS, including information provided to me by other United States Postal
Service (“USPS”) officials with whom I work.

2. The July 10, 2020 Stand-Up Talk (“SUT”) discussed in footnote 1 of my declaration is
recognizable as a locally prepared document, and therefore a document that was not
prepared by Headquarters. I do not have more detailed personal knowledge of how the
SUT was prepared.

3. I participated in a July 10, 2020 teleconference conducted with Area Vice Presidents
(“AVPs”) and members of Headquarters. During that teleconference, members of
Headquarters made statements reflected, in part, in the July 10, 2020 SUT.

4. My understanding of USPS policy in July 2020 and since has always been that
Headquarters has not banned late or extra trips. In the days immediately following the
July 10, 2020, teleconference, members of Headquarters issued further explanations of
USPS policy, including to AVPs, making clear that certain statements reflected in the
July 10, 2020 SUT were not accurate statements of USPS policy. On July 14, 2020,
Headquarters provided final guidelines explaining when extra trips could be taken,

confirming that extra trips remained authorized under certain circumstances. Nor are
Case 1:20-cv-06516-VM Document 46-2 Filed 09/15/20 Page 3 of 3

late or extra trips banned, rather they continued (albeit at a reduced level) both in July
and today.
I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

we
Executed at Washington, D.C. on this [ S day of September, 2020

LOA.

( ANGELA CURTIS

 
